Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
this         day of October, 2006, by and between DCT Industrial Trust Inc., a
Maryland corporation (the “Company”), and
                                         (“Indemnitee”).

WHEREAS, Indemnitee is [[delete the following for non-directors:] [a member of
the Company’s Board of Directors (the “Board of Directors”),] [[delete the
following for non-employee directors and officers who are not directors:] [and
is also]] [[delete the following for non-employee directors:] [a member of the
Company’s management and an officer of the Company]], and is entitled to
indemnification in such [[for non-employee directors:] [capacity]] [[for
directors who are also employees, and officers:] [capacities]] and may be
reimbursed for certain expenses pursuant to (and subject to the limitations
provided in) the Company’s charter (the “Charter”), its bylaws (the “Bylaws”)
and applicable law;

WHEREAS, Indemnitee wishes to (i) be assured to the greatest extent reasonably
practicable that Indemnitee is protected against the risks of claims and
litigation which may result from Indemnitee’s acts or omissions made on behalf
of the Company or its affiliates, and (ii) clarify the procedures and
presumptions which will apply if Indemnitee seeks such protection;

WHEREAS, the Board of Directors [[delete the following for directors:] of the
Company (the “Board of Directors”)] has determined that it is appropriate and in
the best interests of the Company and the Company’s stockholders that the
Company should act to assure Indemnitee that there will be increased certainty
of such protection and that such assurance should be provided prior to any
actions taken or omissions made by Indemnitee on behalf of the Company or its
affiliates; and

WHEREAS, Indemnitee is willing to continue to serve the Company on the condition
that Indemnitee be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

SECTION 1. Indemnification — General. The Company shall indemnify and advance
Expenses (as hereinafter defined) to Indemnitee as provided in this Agreement
and to the fullest extent permitted by applicable law and the Company’s Charter
and Bylaws in effect on the date hereof or to such extent as applicable law and
the Charter and Bylaws thereafter from time to time may permit; provided,
however, that no change in Maryland law or the Charter or Bylaws shall have the
effect of reducing the benefits available to Indemnitee hereunder based on
Maryland law and the Charter and Bylaws as in effect on the date hereof. The
rights of Indemnitee provided in this Section 1 shall include, without
limitation, the rights set forth in the other sections of this Agreement,
including any additional indemnification permitted by Section 2-418(g) of the
Maryland General Corporation Law. This Agreement shall be effective with respect
to any Proceeding (as hereinafter defined) including, without limitation, any
Proceeding which relates to acts or omissions occurring or allegedly occurring
at any time prior to the date of this Agreement. The rights of Indemnitee
provided under the preceding sentences of this Section 1 shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement.

SECTION 2. Rights to Indemnification. Except as otherwise provided by
Section 14, Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2 if, by reason of Indemnitee’s Corporate Status (as
hereinafter defined), Indemnitee is, or is threatened to be made, a party to any
threatened, pending or completed Proceeding. Pursuant to this Section 2,
Indemnitee shall be indemnified against Expenses (as hereinafter defined),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any other issue or matter therein by reason of his Corporate
Status, unless it is established by a preponderance of the evidence, as
reflected in a final determination of a court of competent jurisdiction that is
not subject to further appeal, that (i) the act or omission of Indemnitee was
material to the matter(s) giving rise to the Proceeding and (A) was committed in
bad faith or (B) was the result of active and deliberate dishonesty;
(ii) Indemnitee actually received an improper personal benefit in money,
property or services; or (iii) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that the act or omission was unlawful
(clauses (i), (ii) and (iii) are hereinafter collectively referred to as “Bad
Conduct”). Notwithstanding the foregoing, if the Proceeding was one by or in the
right of the Company, no indemnification shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification shall nevertheless be made by the Company in such event if and
only to the extent that the court in which such Proceeding shall have been
brought or is pending, shall so determine.



--------------------------------------------------------------------------------

SECTION 3. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in defense of any Proceeding,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in the defense of such Proceeding but is
successful on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter, allocated on a reasonable and proportionate basis. For purposes
of this Section 3, and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

SECTION 4. Indemnification of Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
on Indemnitee’s or the Company’s behalf in connection therewith.

SECTION 5. Advancement of Expenses. The Company shall advance all Expenses
reasonably incurred by or on behalf of Indemnitee in connection with any
threatened, pending or completed Proceeding to which Indemnitee is, or is
threatened to be made a party, by reason of Indemnitee’s Corporate Status, from
time to time and as incurred, within 30 days after the receipt by the Company of
a statement or statements from Indemnitee requesting such advance or advances,
whether prior to or after final disposition of such Proceeding. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by (i) a written affirmation by
Indemnitee of Indemnitee’s good-faith belief that he has not engaged in Bad
Conduct in connection with the matter(s) giving rise to, and is entitled to
indemnification in connection with, such Proceeding, pursuant to and in
accordance with the terms of this Agreement, and (ii) an undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined, as reflected in a final determination of a court of competent
jurisdiction that is not subject to further appeal, that Indemnitee has engaged
in Bad Conduct in connection with the matter(s) giving rise to such Proceeding
and is therefore not entitled to be indemnified against such Expenses. To the
extent that Expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis. The undertaking required by this Section 5
shall be an unlimited general obligation by or on behalf of Indemnitee and shall
be accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor.

 

2



--------------------------------------------------------------------------------

SECTION 6. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors of the Company
in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control (as hereinafter defined) shall have occurred, by
Independent Counsel (as hereinafter defined) (unless Indemnitee shall request
that such determination be made by the Board of Directors, in which case such
determination shall be made by the person or persons provided for in clause
(ii)(A), or in the manner provided for in clause (ii)(B), of this Section 6(b))
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of all Disinterested Directors (as hereinafter defined),
even though less than a quorum of the Board of Directors, or (B) if there are no
Disinterested Directors, by Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee; and if it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made in full within ten days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination or
otherwise in connection with Indemnitee’s request for indemnification shall be
borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(c) In the event the determination of entitlement to indemnification is to be
made by the Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be determined as provided in this Section 6(c). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors, in which event the Board of
Directors shall so select), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, within seven days
after such written notice of selection shall have been given, may deliver to the
other a written objection to such selection. If such objection to Independent
Counsel selected by Indemnitee is made by the Company (or if such objection to
Independent Counsel selected by the Board of Directors at the request of
Indemnitee is made by Indemnitee), Indemnitee may select, and give the Company
written notice of selection of, another Independent Counsel, in which event the
Company may, within seven days after such written notice of selection shall have
been given, deliver to Indemnitee a written objection to such selection. Any
objection hereunder to Independent Counsel may be asserted only on the grounds
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 17 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If any such written objections are made under this Section 6(c), the
Independent Counsel so selected may not serve as Independent Counsel unless and
until a court has determined that such objection is without merit. If, within 20
days after submission by Indemnitee of a written request for indemnification
pursuant to Section 6(a) hereof, in a case in which Independent Counsel is
required to act pursuant to Section 6(b), no Independent Counsel shall have been



--------------------------------------------------------------------------------

selected and not objected to, Indemnitee may petition any court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the selection of Independent Counsel and/or for the
appointment of Independent Counsel under Section 6(b) hereof. The Company shall
pay all fees and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Indemnitee and incident to the procedures of this
Section 6(c), regardless of the manner in which such Independent Counsel was
selected or appointed. Upon the due commencement of any judicial proceeding
pursuant to Section 8(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

SECTION 7. Presumption and Effect of Proceedings.

(a) In making any determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall in each
case presume that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 6(a) of this Agreement, and the Company shall in each case have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.

(b) If the determination of whether Indemnitee is entitled to indemnification is
to be made (i) by the Board of Directors in the manner provided by Section 6(b)
and no determination shall have been made within 45 days after receipt by the
Company of the request therefor, or (ii) by Independent Counsel pursuant to
Section 6(b) and no determination shall have been made by Independent Counsel
within 45 days after the appointment of Independent Counsel pursuant to
Section 6(c), then in either such case, if Indemnitee shall have complied with
Indemnitee’s obligations under Section 6(b), the requisite determination of
entitlement to indemnification shall be deemed to have been made in favor of
Indemnitee and Indemnitee shall be entitled to such indemnification.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by conviction, or upon a plea of nolo contendere or its equivalent, or an entry
of probation prior to judgment, shall not create a presumption that Indemnitee
engaged in Bad Conduct in connection with the matter(s) giving rise to such
Proceeding.

SECTION 8. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 5, (iii) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6(b) and such determination shall not have been made
and delivered in a written opinion within the time period specified in
Section 8(b), (iv) payment of indemnification is not made pursuant to Section 4
within ten days after receipt by the Company of a written request therefor,
together with a statement reasonably evidencing the Expenses incurred by
Indemnitee, (v) payment of indemnification is not made within ten days after a
determination of entitlement thereto has been made pursuant to Section 6 or
deemed to have been made pursuant to Section 7, or (vi) the Board of Directors
unreasonably delays or withholds approval of a proposed settlement pursuant to
Section 2, Indemnitee shall be entitled to an adjudication in any court of
competent jurisdiction of Indemnitee’s entitlement to such indemnification or
advancement of Expenses or as to the reasonableness of the Board of Directors’
failure to approve the proposed settlement. Indemnitee shall commence any such
proceeding seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence such proceedings pursuant to this
Section 8(a). The Company shall not oppose Indemnitee’s right to seek any
adjudication.

 

4



--------------------------------------------------------------------------------

(b) In the event that a determination shall have been made pursuant to Section 6
that Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 8 shall be conducted in all respects as a de
novo trial on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding commenced pursuant to
this Section 8, the presumption shall be that Indemnitee is entitled to
indemnification and the Company shall have the burden of proving that Indemnitee
is not entitled to indemnification or advancement of Expenses, or to approval of
a proposed settlement, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 6 or 7 that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this Section 8, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law.

(d) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding or enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

(e) In the event Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all expenses
of the types described in the definition of Expenses in Section 17 of this
Agreement actually and reasonably incurred by Indemnitee in such judicial
adjudication, but only if Indemnitee prevails therein. If it shall be determined
in said judicial adjudication that Indemnitee is entitled to receive part but
not all of the indemnification or advancement of expenses sought, such expenses
incurred by Indemnitee in connection with such judicial adjudication shall be
appropriately prorated.

SECTION 9. Defense of the Underlying Proceeding.

(a) Indemnitee shall notify the Company reasonably promptly upon being served
with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advance of Expenses hereunder;
provided, however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.

(b) If Indemnitee is not an officer of the Company, Indemnitee, together with
the other directors who are not officers of the Company (the “Outside
Directors”), shall be entitled to employ, and be reimbursed for the fees and
disbursements of, counsel separate from that chosen by indemnitees who are
officers of the Company. The principal counsel for Outside Directors (“Principal
Counsel”) shall be determined by majority vote of the Outside Directors, and the
principal counsel for the indemnitees who are not Outside Directors (“Separate
Counsel”) shall be determined by majority vote of such indemnitees. The
obligation of the Company to reimburse Indemnitee for the fees and disbursements
of counsel hereunder shall not extend to the fees and disbursements of any
counsel employed by Indemnitee other than Principal Counsel or Separate Counsel,
as the case may be, provided that (i) Indemnitee shall have the right to employ
Indemnitee’s counsel in any such Proceeding at Indemnitee’s expense and (ii) if
(A) the employment of counsel by Indemnitee has been previously authorized by
the Company, (B)

 

5



--------------------------------------------------------------------------------

Indemnitee shall have reasonably concluded with the advice of counsel that there
is a substantial possibility that Principal Counsel or Separate Counsel, as the
case may be, will have a conflict of interest in representing Indemnitee, or
(C) the Company shall not continue to retain Principal Counsel or Separate
Counsel, as the case may be, to defend such Proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company.

(c) If the Company fails to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any Proceeding to
deny or to recover from Indemnitee the benefits intended to be provided to
Indemnitee hereunder, Indemnitee shall have the right to retain counsel of
Indemnitee’s choice, subject to the prior approval of the Company, which shall
not be unreasonably withheld, at the expense of the Company (subject to
Section 10(d)), to represent Indemnitee in connection with any such matter.

SECTION 10. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights, by
indemnification or otherwise, to which Indemnitee may at any time be entitled
under applicable law, the Charter, the Bylaws, any agreement, a vote of the
stockholders, a resolution of directors, or otherwise. No amendment, alteration
or repeal of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any act or omission by Indemnitee prior to such
amendment, alteration or repeal.

(b) For so long as Indemnitee serves as a director and for a period thereafter
so long as such director remains subject to liability under applicable statutes
of limitations, the Company will cause to be maintained in full force and effect
insurance coverage for the benefit of the Company’s directors (including
Indemnitee) in reasonable amounts substantially equivalent to the insurance
coverage maintained by similarly situated companies with established and
reputable insurers. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employees, agent or
fiduciary under such policy or policies. Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee arising out of the amount of any deductible or retention
and the amount of any excess of the aggregate of all judgments, penalties,
fines, settlements and Expenses actually and reasonably incurred by Indemnitee
in connection with a Proceeding over the coverage of any insurance referred to
in the previous sentence.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

SECTION 11. Contribution. If the indemnification provided for in this Agreement
for any reason is held by a court of competent jurisdiction to be unavailable to
Indemnitee in respect of any Expenses, judgments, penalties, fines or amounts
paid in settlement referred to herein, then the Company,

 

6



--------------------------------------------------------------------------------

in lieu of indemnifying Indemnitee thereunder, shall contribute to the amount
paid or payable by Indemnitee as a result of such Expenses, judgments,
penalties, fines or amounts paid in settlement (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and
Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and Indemnitee in connection with the action or inaction
which resulted in such Expenses, judgments, penalties, fines or amounts paid in
settlement, as well as any other relevant equitable considerations. In
connection with the registration of the Company’s securities, the relative
benefits received by the Company and Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and Indemnitee, in each case as set
forth in the table on the cover page of the applicable prospectus, bear to the
aggregate public offering price of the securities so offered. The relative fault
of the Company and Indemnitee shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with any registration of the Company’s securities, in
no event and notwithstanding the other provisions of this Section 11 shall
Indemnitee be required to contribute any amount hereunder in excess of the
lesser of (i) that proportion of the total of such Expenses, judgments,
penalties, fines or amounts paid in settlement indemnified against equal to the
proportion of the total securities sold under such registration statement that
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act of 1933, as amended) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

SECTION 12. Successors and Assigns.

(a) This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators.

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the written request of the Company, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.

(c) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

7



--------------------------------------------------------------------------------

SECTION 13. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

SECTION 14. Exception to Right of Indemnification or Advancement of Expenses.
Except as otherwise expressly provided in this Agreement, Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding, or any claim therein, brought or made by
Indemnitee against the Company or any of its directors.

SECTION 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought need
be produced to evidence the existence of this Agreement.

SECTION 16. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

SECTION 17. Definitions. For the purposes of this Agreement:

(a) “Change in Control” means (i) any sale, merger, consolidation or other form
of business combination involving the Company if, following consummation
thereof, the holders of the Company’s stock immediately prior to such
consummation hold in the aggregate less than 50% of the combined voting power of
the acquiring or surviving entity; (ii) any sale of a substantial portion of the
assets of the Company or its subsidiaries; (iii) any other transaction that
results in the effective sale or other disposition of the principal business and
operations of the Company by its current owners; or (iv) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Company (including for this purpose
any new director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute a majority of the Board of Directors.

(b) “Corporate Status” describes the status of a person who is or at any time
whether or not prior to the date of this Agreement was a director, officer,
employee or agent of the Company, including such person’s status as a member of
any committee of the Company’s Board of Directors.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Expenses” shall include all reasonable out-of-pocket attorneys’ fees,
retainers, court costs, transcript costs, fees of expert witnesses, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a Proceeding.

 

8



--------------------------------------------------------------------------------

(e) “Independent Counsel” means a law firm that is experienced in matters of
corporation law as applicable to Maryland and neither presently, nor in the past
five years has been retained to represent: (i) the Company, any subsidiary of
the Company, any member of the Board of Directors or Indemnitee in any matter
material to any such party, or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(f) “Proceeding” includes any action, suit, arbitration, alternate
dispute-resolution mechanism, investigation, administrative hearing or any other
proceeding (whether civil, criminal, administrative or investigative), but does
not include a proceeding initiated by Indemnitee pursuant to Section 8 of this
Agreement.

SECTION 18. Agreement; Modification and Waiver. This Agreement supersedes in its
entirety any existing or prior agreement between the Company and Indemnitee
pertaining to the subject matter of indemnification and insurance therefor. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

SECTION 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.

SECTION 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) when delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (ii) if mailed by certified or
registered mail with postage prepaid, on the fifth business day after the date
on which it is mailed or (iii) when received in the form of facsimile:

 

  (a) If to Indemnitee, to the address set forth under the signature of
Indemnitee below.

 

  (b) If to the Company, to: DCT Industrial Trust Inc.

 

    

518 17th Street

       Suite 1700

       Denver, Colorado 80202

       Fax Number: (303) 228-2201

       Attention: Secretary

or to such other address as may have been furnished by a party to the other.

SECTION 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland without application of the conflict of laws principles
thereof.

SECTION 22. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

COMPANY:

 

DCT INDUSTRIAL TRUST INC.

By:      Name: Title:

 

INDEMNITEE:

 

 

 

       Name: Address: Tel:

 

10